Citation Nr: 0940294	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  07-22 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a skin disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to March 
1978.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2006 rating decision of the 
St. Louis, Missouri, VA Regional Office (RO).  


FINDING OF FACT

Evidence of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing hospital care, medical or surgical 
treatment, or examination, or evidence of an event not 
reasonably foreseeable, is not of record.


CONCLUSION OF LAW

The criteria for entitlement to compensation for a skin 
disorder under the provisions of 38 U.S.C.A. § 1151 have not 
been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.358 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The 
September 2005 letter told him to provide any relevant 
evidence in his possession.  See Pelegrini, 18 Vet App. at 
120.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted by the following: (1) based on the communications 
sent to the claimant over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence the 
claimant is required to submit in this case; and (2) based on 
the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and any identified private 
medical records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded an 
adequate VA examination in April 2006.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria

Under 38 U.S.C.A. § 1151, benefits for persons disabled by 
treatment or vocational rehabilitation, compensation under 
Chapter 11 shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if such 
additional disability was service-connected.  For purposes of 
this section, a disability is a qualifying additional 
disability if the disability was not the result of the 
veteran's willful misconduct and the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of Title 38, and 
the proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West 2002 & Supp. 2008).

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  In determining that additional disability 
exists, the following considerations will govern: (1) the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury, each body part involved being 
considered separately.  (i) As applied to examinations, the 
physical condition prior to the disease or injury will be the 
condition at time of beginning the physical examination as a 
result of which the disease or injury was sustained.  (ii) As 
applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  (2) Compensation will not be 
payable under 38 U.S.C.A. § 1151 for the continuance or 
natural progress of disease or injuries for which the 
training, or hospitalization, etc., was authorized.

In determining whether such additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern: (1) It 
will be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  (2) The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment, or examination.  (3) 
Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358 (2009).

Analysis

In the August 2005 claim, the Veteran asserted having a skin 
disorder manifested by blistering and sloughing of skin, as a 
result of tests and medications prescribed at a VA facility 
in May 1997.  An October 2007 VA Form 646 notes the Veteran's 
assertion of having a skin disorder as a result of an 
allergic reaction caused by having been given some medication 
and "stuck with a pen" at a VA facility in 1996 or 1997.  

The Board notes that in order to receive entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151, the 
evidence must show that a disability was caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination, or by an event not reasonably foreseeable.  
Evidence of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault is not of 
record.

The Board notes that records, dated in August 1996, reflect 
complaints of having had an onset of a rash on his body/back 
the day before.  A slight fever was noted and it was noted 
that he was taking Bacitrum and sulfa.  The assessment was 
urticarial rash, most prominent on the back and allergic 
reaction.  The plan was noted to be a Medrol Dose Pack, 
Benadryl and no more sulfa.  A May 1997 VA podiatry record 
reflects that multiple corns and calluses were debrided.  

A March 2006 record notes the following:

Patient reports a combination of random 
burning sensations (today on scalp) +/- 
hives but is difficult to clarify if 
these are separate problems or if the 
hives are painful such as in urticarial 
vasculitis.  Instead, the patient 
repeatedly focuses on the idea that a 
doctor in his past caused these problems.  
On exam, he has some hyperpigmentation of 
the post neck, post lower back, and 
lichenification of bilat antecubital 
fossae as well as dorsal hands/finger.  
He refuses to answer questions regarding 
atopy, rather repeats statements about 
doctors causing his problems.  It was 
explained to the patient to biopsy the 
hyperpigmented area on his lower back to 
r/o patch stage MF, but he declined this 
biopsy.  He did report some alleviation 
of symptoms with benadryl and thus we 
will start atarax 25-50mg at hs.  If his 
"hives" are controlled by this, but he 
continues to have burning sensations and 
if these are predominantly on the scalp, 
then he may need to be started on a 
neuromodulator such as gabapentin or 
elavil.  

The VA examination in April 2006 was normal, and the examiner 
noted that while the Veteran complained of hives at least 
once per month, the rash on the hands and feet had cleared as 
confirmed by the Veteran's own report.  The assessment was 
chronic urticaria, and in a July 2007 addendum, the examiner 
stated that there had been no negligence, lack of proper 
skill, error in judgment or instance of fault on the part of 
VA.  

In regard to the October 2009 statement to the effect that 
the Medrol Dose Pack instructions indicate a potential 
adverse reaction when used in conjunction with medications 
prescribed in association with psychosis, and a March 2004 
record list of medications includes Risperdone, the Board 
notes that an April 2006 VA record notes a cocaine-induced 
psychotic disorder with delusions, and complaints of a rash 
in March 2004 were noted in association with the notation 
that the Veteran 'thinks people cause him to have strange 
body sensation.'  Regardless, the competent evidence does not 
establish that the Veteran has a skin disorder due to any 
medication prescribed by VA or any other VA treatment.  As 
noted, the VA physician specifically reported no negligence, 
lack of proper skill, error in judgment or instance of fault 
on the part of VA.  



A determination as to whether the Veteran has additional 
disability due to VA treatment requires competent evidence.  
The Veteran is competent to report his symptoms, to include 
that his skin blisters and/or that he has hives.  As a 
layman, however, his opinion alone is not sufficient upon 
which to base a determination in regard to the issue on 
appeal.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record, 
to include the opinions to the contrary.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992); See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to 
the VA opinion.  The Board finds the examination report to be 
adequate, with the examiner having reviewed the claims file 
and having provided a rationale for the opinion based on 
reliable principles, and the opinion is supported by VA 
treatment records.  To the extent that it was asserted in the 
October 2009 correspondence from the Veteran's 
representative, that the April 2006 VA examination is 
inadequate, the Board notes that the Veteran has presented no 
evidence that the examiner is incompetent or that the 
examination was not thorough or complete.  Thus, the request 
for another VA examination in regard to the issue on appeal 
is denied.  The most probative evidence establishes that a 
skin disorder is not the result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002 & Supp. 2008).

The Board finds that the preponderance of the evidence is 
against a grant of entitlement to compensation for a skin 
disorder under the provisions of 38 U.S.C.A. § 1151, and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.









ORDER

Compensation for a skin disorder under the provisions of 38 
U.S.C.A. § 1151 is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


